Citation Nr: 0125561	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colitis and 
gastroesophageal reflux disease with solid food dysphagia 
secondary to service-connected hemorrhoids.  

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) of the
Department of Veterans Affairs (VA) on appeal from rating 
decisions in July
2000 and October 2000 by the Pittsburgh, Pennsylvania 
Regional Office (RO).

The veteran included a request for a hearing before a member 
of the Board at the RO in a June 26, 2001 letter.  The 
veteran subsequently withdrew that request in a letter dated 
August 28, 2001.


REMAND

The veteran contends that he is entitled to an increased 
rating for his hemorrhoids.  A 10 percent rating is warranted 
for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted for persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.115, 
Code 7336 (2001).

By a rating decision dated in January 1999, service 
connection was established for hemorrhoids on the basis of 
service medical records, which showed treatment for 
complaints of hemorrhoids in November 1978.  Post-service 
medical records dated from June 1992 to April 1993 show 
treatment for rectal bleeding and hemorrhoids.   It was noted 
that he had one small hemorrhoid.  

On VA examination in August 1995 the veteran reported a 
history of external hemorrhoids with bleeding and soiling.  
He stated that he was anemic and had fecal leakage from time 
to time, as well as alternating bouts of diarrhea and 
constipation.  He also reported bleeding, soiling, occasional 
incontinence and occasional tenesmus.  Examination revealed 
severe external hemorrhoids.  Sphincter tone was normal and 
there were no masses palpated.  It was noted that there was 
blood on the examiner's glove following the examination.

A noncompensable evaluation was assigned from August 23, 1988 
and a 10 percent evaluation was assigned from August 23, 
1995, the date of the VA examination.

The veteran filed a clam for increase in May 2000.  In 
support of his claim are VA outpatient treatment records 
dated from February 1999 to April 2000 which show continued 
evaluation and treatment of the veteran's hemorrhoids.  In 
February 1999 the veteran complained of intermittent blood on 
his toilet paper, blood in the bowl, and blood in his stools.  
However the examiner noted the veteran had difficulty stating 
any of these fact without prompting which led the examiner to 
be somewhat questioning of the significance of the rectal 
bleeding.  The veteran was advised to continue his 
medications as previously prescribed.  In September 1999, the 
veteran was seen for complaints of back pain.  At that time 
he reported that his rectal bleeding had been somewhat 
improved on stool softeners.  He stated that he only gets 
hematochezia only approximately every four weeks.  He also 
felt that his stomach pain and reflux had improved.  He 
stated that his hemorrhoids were about the same or perhaps 
slightly improved.  He was using sitz baths twice a day and 
continued to use cilium and hydrocortisone cream topically.  
The veteran denied any recent hematemesis or melena.  The 
clinical assessment was gastrointestinal complaints, 
including internal hemorrhoids, appeared to be improved on 
his current regimen. Evaluation in June 2000, revealed large 
external hemorrhoids that were slightly excoriated.  Stool 
was brown and  trace heme was positive.

On VA examination that same month the veteran's history was 
significant for history of hemorrhoids in service.  He had a 
banding procedure in 1995, no prior excisions.  A colonoscopy 
in 1997 revealed a hemorrhoid and diverticulitis.  He 
reported that the hemorrhoids bleed frequently and on a daily 
basis despite being on a sitz bath regimen and stool 
softener.  He complained of associated pain as well.  He also 
had a past history of gastroesophageal reflux disease and 
hypertension.  The veteran complained of incontinence 
secondary to the stool softeners.  He stated that he had 
daily fecal leakage so much so that he wore a "pad" in his 
undergarments.  He stated that they bleed on a daily basis.  
His current treatment included a stool softener and sitz 
baths.  Examination revealed no evidence of a colostomy.  
There was no evidence of fecal leakage as assessed by 
underwear and no pad present within his undergarments.  The 
anus was of normal size and there were no external stigmata 
of anemia.  His recent hemoglobin and hematocrit were 17 and 
46, respectively.  There were no fissures.  There were some 
external hemorrhoids laterally on both sides of the anus that 
were of medium sized and nonthrombosed.  On anoscopy there 
was a right posterior internal hemorrhoid that was moderately 
sized, was thrombosed with no evidence of active bleeding.  
Hemoccult was positive on rectal examination.  There were no 
palpable masses.

In his notice of disagreement the veteran challenged the 
adequacy of the VA examination.  The veteran stated that at 
the time of the examination he had diarrhea, which was 
evident in his underwear.  He stated that he also had a 
"Kotex pad" in his undergarments which was "soaked with 
blood" from the two hour trip to the VA hospital.  He stated 
that blood from his rectum was running down his legs.

Furthermore, of importance is the fact that since the most 
recent VA examination in June 2000 the veteran has undergone 
at least one operation in September 2000, for colonoscopy 
with banding ligation of hemorrhoids and biopsy.  Thus, the 
Board believes that a request for additional evidence of 
current treatment is appropriate prior to appellate 
consideration of the veteran's claim.  Also a more current VA 
rectal examination is indicated, to include a review of the 
more recent medical records, and the severity of his service-
connected hemorrhoids, status-post surgery in September 2000. 

The veteran has also raised the possibility that he has 
developed colitis and gastroesophageal reflux disease with 
solid food dysphagia secondary his service-connected 
hemorrhoids.  38 C.F.R. § 3.310 (2001).  Moreover, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1993), the U.S. Court of 
Appeals for Veterans Claims, (hereinafter the Court) defined 
aggravation of a non-service-connected disability by a 
service connected disability as any additional impairment of 
earning capacity resulting from an already service-connected 
condition, and held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  However, the record reflects that 
medical inquiry has not been undertaken in this respect.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from VA facilities or any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000 (signed into law, during the pendency, 
in November 2000).  However, the actions identified herein do 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act.

In view of the foregoing, this case is hereby REMANDED for 
the  following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  The veteran should be asked 
to provide information regarding all 
sources of treatment subsequent to 
service.  All such evidence should be 
associated with the claims file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  The veteran should be scheduled for a 
VA rectal examination to determine the 
nature and severity of his service-
connected hemorrhoids. The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests, are 
to be done and the examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed 
description of all pertinent clinical 
manifestations.  The examiner should 
specifically indicate whether the 
disability is manifested by large or 
thrombotic hemorrhoids, whether the 
hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
whether there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is 
evidence of persistent bleeding, anemia 
or fissures. 

The examiner should be further requested, 
with appropriate guidance, to provide an 
opinion as to whether any currently 
demonstrated gastrointestinal disorder 
was caused by the service-connected 
hemorrhoids or whether any 
gastrointestinal disorder increased in 
severity as a result of the service-
connected hemorrhoids --i.e., an increase 
in severity or an exacerbation of 
symptoms and, if so, to what extent.  If 
such aggravation is found, the increment 
should be identified and defined in terms 
of actual reported findings on 
examination.

All examination findings, along with the 
complete rationale for each opinion 
expressed as well as conclusions reached 
(to include citation to specific evidence 
of record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

6.  The RO should then readjudicate the 
issues of entitlement to an increased 
evaluation and secondary service 
connection with consideration of all 
pertinent evidence and legal authority, 
to include that cited to herein.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND. 

7.  If the claim is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




